DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant’s election without traverse of Species I, with claims 1-14 readable thereon in the reply filed on September 19, 2022 is acknowledged.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang-Hasnain et al. (US 20150288146).
Regarding claim 1, Chang-Hasnain et al. discloses in figure 1 and specification:
1. A long wavelength vertical-cavity surface-emitting laser (VCSEL) comprising: 
a mesa structure disposed on a silicon substrate (se, 14, fig. 1, see also, paragraph [0037]), the mesa structure comprising: 
a first reflector (see, 19, fig. 1), 
a second reflector (see, 36, fig. 1, see also, paragraph [0040]), and 
an active region (see, 28, fig. 1) disposed between the first and second reflectors and comprising quantum well and/or dots layers (see, paragraph [0040]), wherein the quantum well and/or dots layers are configured to cause the VCSEL to emit light having a characteristic wavelength in 910- 2000 nm wavelength range (see, paragraph [0056], here, wavelength between 0.1 μm and 10 μm); 
a first current spreading layer (see, 26, fig. 1) and a first contact (see, 22, fig. 1), the first contact in electrical communication with the first current spreading layer, the first current spreading layer disposed between the first reflector and the active region; and 
a second current spreading layer (see, paragraph [0079]) and a second contact, the second contact in electrical communication with the second current spreading layer, the second current spreading layer disposed between the second reflector and the 
active region (see, paragraph [0079]).

    PNG
    media_image1.png
    319
    499
    media_image1.png
    Greyscale

Regarding claim 2, Chang-Hasnain et al. discloses in figure 1 and specification the long wavelength VCSEL of claim 1, wherein the active region further comprises at least one of (a) a buried tunnel junction, (b) a tunnel junction defined by an aperture of an oxidation confinement layer, or (c) a tunnel junction defined by an aperture of an ion-implanted confinement regions (see, paragraph [0040]).
Regarding claim 3, Chang-Hasnain et al. discloses in figure 1 and specification the long wavelength VCSEL of claim 1, wherein the first reflector and the second reflector each comprise distributed Bragg reflector mirrors. (see, paragraph [0040]).
Regarding claim 4, Chang-Hasnain et al. discloses in figure 1 and specification the long wavelength VCSEL of claim 1, wherein the first reflector comprises a micro- electromechanical system (MEMs) high contrast grating (HCG) mirror. (see, paragraph [0039], here integrated HCG bottom mirror).
Regarding claim 5, Chang-Hasnain et al. discloses in figure 1 and specification the long wavelength VCSEL of claim 4, wherein the MEMs HCG is configured to enable wavelength tuning of light emitted by the long wavelength VCSEL (see, paragraph [0013]).
Regarding claim 6, Chang-Hasnain et al. discloses in figure 1 and specification the long wavelength VCSEL of claim 1, wherein the quantum well and/or dots layers comprise AlInGaAs formed using an epitaxial growth process (inherent since wavelength is determined by the material of quantum well).
Regarding claim 7, Chang-Hasnain et al. discloses in figure 1 and specification the long wavelength VCSEL of claim 1, further comprising a silicon oxide layer disposed between the silicon substrate and the first reflector (see, paragraph [0036] here, A typical SOI substrate contains a layer of silicon dioxide).
5.	Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yvind et al. (US 20160079736).
Regarding claim 8, Yvind et al. discloses in figure 1 and specification:
8. An integrated VC SEL system comprising: 
a VCSEL comprising: 
a mesa structure disposed on a silicon substrate (see, 420, fig. 4, see also, 620, fig. 6 and paragraph [0134]) , the mesa structure comprising: 
a first reflector (see, 406, fig.4, see also, paragraph [0117])
a second reflector (see, 408, fig.4, see also, paragraph [0128])
, and 
an active region (see, 429, fig.4, see also, paragraph [0123])
disposed between the first and second reflectors and comprising quantum well and/or dots layers (see, paragraph [0123]); 
one or more optical, electrical, or electro-optical components (see, 418D, fig. 4) mounted or formed on the silicon substrate.
Regarding claim 9, Yvind et al. discloses in figure 1 and specification the integrated VCSEL system of claim 8, wherein a characteristic wavelength in 910-2000 nm wavelength range (see, paragraph [0076], here, within 350 nm-5.5 micrometer).
Regarding claim 10, Yvind et al. discloses in figure 1 and specification the integrated VCSEL system of claim 8, wherein at least one of the one or more optical, electrical, or electro-optical components is at least one of optically or electrically coupled to the VCSEL. (see, paragraph [0123], here, the first mirror may be dynamically actuated so as to dynamically oscillate around its equilibrium position as indicated by the double-headed arrow 436)




    PNG
    media_image2.png
    386
    558
    media_image2.png
    Greyscale

 Regarding claim 11, Yvind et al. discloses in figure 1 and specification theintegrated VCSEL system of claim 10, wherein the first reflector is configured to optically couple the VCSEL to at least one of the one or more optical, electrical, or electro-optical components (see, 436, fig. 4, see also, paragraph [0123], here, he first mirror may be dynamically actuated so as to dynamically oscillate around its equilibrium position as indicated by the double-headed arrow 436).
Regarding claim 12, Yvind et al. discloses in figure 1 and specification the integrated VCSEL system of claim 8, wherein the first reflector comprises a micro- electromechanical system (MEMs) high contrast grating (HCG) mirror configured to enable wavelength tuning of light emitted by the VCSEL. (see, paragraph [0117], here, a first mirror 406, which is a micro-electromechanical system (MEMS) mirror, such as an HCG mirror).
Regarding claim 13, Yvind et al. discloses in figure 1 and specification the integrated VCSEL system of claim 8, wherein a plurality of VCSELs are disposed on the silicon substrate (see, paragraph [0010], here, inherently, carrier wafer is used for a plurality of VCSELs).
Regarding claim 14, Yvind et al. discloses in figure 1 and specification the integrated VCSEL system of claim 8, wherein the active layer further comprises one of (a) a buried tunnel junction or (b) a tunnel junction and an oxide confinement layer comprising an emission aperture therein or (c) an aperture defined by an ion-implanted region (see, paragraph [0140],  here, (tunnel junction/proton implant/dielectric aperture)).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang-Hasnain et al. (US 20150288146) discloses the VERTICAL CAVITY SURFACE EMITTING LASERS WITH SILICON-ON-INSULATOR HIGH CONTRAST GRATING.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828